Citation Nr: 0732423	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  02-15 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of the period of eligibility for 
vocational rehabilitation services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to January 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 determination of the 
Vocational Rehabilitation and Counseling Service of the 
Regional Office (RO).  It was determined that the veteran was 
not entitled to an extension of the period of eligibility for 
vocational rehabilitation services.

This case was before the Board in July 2004 and again in June 
2006, and was remanded on each occasion to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.

The veteran requested a hearing before a Veterans Law Judge 
at the RO on his substantive appeal.  However, in March 2004, 
he withdrew this request.  


FINDINGS OF FACT

1.  The veteran has been rehabilitated to the point of 
employability.

2.  The veteran has secured employment in the occupation for 
which training was provided; the skills which the veteran 
developed in training for an occupation in which he is 
employed are adequate to maintain employment in that field; 
his service-connected disabilities have not worsened to the 
extent that he is unable to perform the duties of the 
occupation for which he has been trained; and the occupation 
in which the veteran completed training has not been found to 
be unsuitable due to the veteran's abilities and employment 
handicap.

3.  The veteran has used the 48 months of entitlement under 
Chapter 31.


CONCLUSION OF LAW

The criteria for eligibility for an extension of the period 
of eligibility for vocational rehabilitation services have 
not been met.  38 C.F.R. §§ 21.44, 21.78 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51; rather, it is found in 
Chapter 31.

In any event, the Board points out that by letter dated in 
August 2006, the veteran was advised of the evidence 
necessary to substantiate his claim, and all other 
information sufficient to comply with the VCAA.

Analysis

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in 38 C.F.R. §§ 21.42, 21.44, and 21.45.  See 38 
C.F.R. § 21.41 (2006). 

Section 21.44(a), provides for an extension of the period of 
eligibility when the veteran has not previously been 
rehabilitated to the point of employability.  

Section 21.44(b), provides for an extension of the period of 
eligibility when the veteran was previously declared 
rehabilitated to the point of employability, but either (1) 
The veteran's service-connected disability or disabilities 
have worsened 
to the extent that he or she is unable to perform the duties 
of the occupation in which he or she is trained, or in a 
related occupation; or (2) The occupation in which the 
veteran was rehabilitated to the point of employability is 
not presently suitable in view of the veteran's current 
employment handicap and capabilities or; (3) Occupational 
requirements have changed and additional services are needed 
to help the veteran continue in the occupation in which he or 
she was trained or in a related field.

Service connection is in effect for status post right 
anterior cruciate ligament repair with medial meniscectomy, 
evaluated as 20 percent disabling; traumatic arthritis of the 
right knee, evaluated as 10 percent disabling; residuals of 
removal of an abscess of the left mandible, evaluated as 10 
percent disabling; condyloma acuminate, evaluated as 
noncompensable; and for residuals of a dislocation of the 
left ring finger, evaluated as noncompensable.  The combined 
schedular evaluation is 40 percent, effective August 2002.  A 
30 percent evaluation had been in effect from August 1992.

The record reflects that the veteran was provided 48 months 
of Chapter 31 and Chapter 32 services.  He received a 
Bachelor of Science degree in marketing from Delaware State 
University, and a master's degree in mass communications from 
the University of South Dakota.  His eligibility for 
vocational rehabilitation expired in April 1998.

A Special Report of Training dated in August 1996 reveals 
that the veteran had accepted full-time gainful employment as 
a marketing public affairs specialist.  It was noted that he 
was considered to be rehabilitated under 38 C.F.R. § 21.283 
(2006).

The veteran seeks additional training based on his claim that 
his disability has increased in severity since his last 
period of training and that he is unable to obtain employment 
in his chosen field.  

A June 2001 counseling record reveals that the veteran had an 
impairment of employability resulting in substantial part 
from his service-connected disability.  The record did not 
establish an obvious exacerbation of his disabilities (both 
service-connected and nonservice-connected).  It was noted 
that the veteran had a master's degree in mass 
communications, which was considered a marketable degree, and 
would be suitable for his disabilities.  Thus, a handicap to 
employment did not exist.  

The issue in this case is whether the veteran qualifies for 
an exception under 38 C.F.R. § 21.44.  Initially, the Board 
notes that the veteran was determined to have been 
rehabilitated to the point of employability in 1996.  Thus, 
he does not meet the criterion set forth in 38 C.F.R. 
§ 21.44(a).

The Board also finds that he does not meet the criteria for 
an extension of Chapter 31 benefits under 38 C.F.R. 
§ 21.44(b).  There is no clinical evidence in the record 
demonstrating that the veteran's service-connected 
disabilities have worsened to the extent that he is unable to 
perform the duties of the occupation for which he was 
trained.  In this regard, the Board notes that VA outpatient 
treatment records disclose that the veteran was seen for 
right knee complaints in July 2006.  The veteran had very 
mild tenderness to deep palpation, and range of motion was 
mildly limited.  His gait was unremarkable and there was no 
motor or sensory deficit proximal or distal to the right 
knee.  In addition, there was no redness or swelling.  There 
are no findings concerning his other service-connected 
disabilities.

A Special Report of Training dated in March 2002 reveals that 
the veteran was apparently not actively pursuing employment 
in the area in which he was trained.  He explained that he 
had last worked in that field in April 2001, and had not 
worked since, but he did not provide any reason as to why he 
was not pursuing employment in that field.  

In May 2005, the veteran reported that he was employed as an 
audio visual specialist (curator) and that this position 
required that he stand for long periods of time.  The Board 
notes that the veteran submitted the position description for 
this job and it required some lifting of moderate to heavy 
packages (up to 40 pounds).  The evidence fails to show that 
the occupation in which the veteran was rehabilitated is not 
suitable in light of his current employment handicap and 
capabilities.  As noted in the June 2001 counseling record, 
the veteran's degree in mass communications is suitable for 
his disabilities.  

Finally, the veteran has not submitted any evidence that 
demonstrates that the occupational requirements have changed 
in the field in which he was trained or in a related field.  

Accordingly, the Board finds that the veteran has not met the 
criteria for an exception set forth in 38 C.F.R. § 21.44.  

Assuming the veteran has already exhausted 48 months of 
entitlement, 38 C.F.R. 
§ 21.78 permits VA to grant vocational rehabilitation 
benefits under Chapter 31 in excess of the basic 48-month 
period of entitlement under certain circumstances.

A rehabilitation program for a veteran with an employment 
handicap may only be extended beyond 48 months when:  (1) The 
veteran previously completed training for a suitable 
occupation but the veteran's service-connected disability has 
worsened to the point that he or she is unable to perform the 
duties of the occupation for which training had been 
provided, and a period of training in the same of a different 
field is required; (2) The occupation in which the veteran 
previously completed training is found to be unsuitable 
because of the veteran's abilities and employment handicap; 
(3) The veteran previously used education benefit entitlement 
under other programs administered by VA, and the additional 
period of assistance to be provided under Chapter 31 which 
the veteran needs to become employable will result in more 
than 48 months being used under all VA education programs, 
under these conditions the number of months necessary to 
complete the program may be authorized under Chapter 31, 
provided that the length of the extension will not result in 
authorization of more than 48 months under Chapter 31 alone; 
(4) A veteran in an approved Chapter 31 program has elected 
payment of benefits at the Chapter 30 educational assistance 
rate; (5) The assistance to be provided in excess of 48 
months consists only of a period of employment assistance.  
38 C.F.R. § 21.78(b).

With respect to 38 C.F.R. § 21.78(c), the Board notes that 
the veteran has not been found to have a serious employment 
handicap.  Accordingly, these provisions are inapplicable to 
the veteran.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An extension of the period of eligibility for vocational 
rehabilitation services is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


